Citation Nr: 1739662	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-31 508	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right shoulder disorder, to include degenerative changes of the right acromioclavicular joint.
 
2.  Entitlement to service connection for bilateral hand and feet cold injury residuals.
 
3.  Entitlement to service connection for shin splints.
 
4.  Entitlement to service connection for a bilateral foot disability, to include flatfeet.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Spouse
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1990 to November 1994.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was certified to the Board by Columbia, South Carolina RO.
 
In December 2014, the Board remanded the case for further development.  In a June 2016 rating decision, entitlement to service connection for sleep apnea was granted.  This award constitutes a full grant of the benefit sought, and that issue has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Shoulder Disorder and Cold Injury Residuals
 
In December 2014, the Board remanded the issues of entitlement to service connection for a right shoulder disorder and bilateral hand and feet cold injury residuals so that new VA examinations and opinions could be completed and VA treatment records could be obtained.
 
A VA examination was held in April 2016.  The examiner wrote that the Veteran reported having pain in his fingers and toes after exposure to cold weather in 1992, but the examiner "was not able to find any records of this in his [service treatment records] despite numerous reports of other medical conditions."  The examiner wrote that the Veteran had symptoms of cold sensitivity, color changes, and numbness, but that because there was "no mention of frostbite injury during service," the examiner was "compelled to state that it is less likely than not that this veteran's symptoms are due to a frostbite injury that occurred during service."
 
This opinion is inadequate, as it inaccurately based its conclusion on the lack of any documentation of a cold injury in service.  The Veteran's service treatment records do show that in January 1992, he was treated for possible frostbite resulting from a cold weather environment.  He reported that his feet were tingling and numb for the prior two weeks.  The Veteran is competent to report being exposed to cold weather and perceiving that his hands and feet were numb due to that exposure. Additionally, the examiner failed to answer all of the Board's questions, including the request that he provide a possible etiology for the Veteran's reported symptoms.  This issue must therefore be remanded for a new, adequate VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
A VA examination of the right shoulder was performed in August 2015.  The examiner diagnosed the Veteran with rotator cuff tendonitis, rotator cuff tear, and acromioclavicular joint osteoarthritis.  The examiner wrote that the Veteran's right shoulder symptoms were less likely than not related to his military service, and by way of rationale, stated only that there was "no documentation of right shoulder complaints or treatment during his time in the service."  The examiner did not address any of the questions posed by the Board in the December 2014 remand, including the relationship of any shoulder disorder to the Veteran's August 1992 automobile accident, his assertions of straining his shoulder doing heavy lifting in service, or his wife's assertions that the Veteran had right shoulder symptoms in 1992.  This issue is also remanded in order to obtain a new VA examination that addresses all of the questions posed below.  See id.
 
Shin Splints and Bilateral Foot Disability
 
The Veteran contends that he has flatfeet which were diagnosed upon entry to service and have progressively gotten worse.  The Veteran also contends that he has shin splints which began during service due to excessive running, marching, and jumping.
 
In June 2016, the Veteran perfected an appeal to claims of entitlement to service connection for shin splints and a bilateral foot disability.  The Veteran requested a local hearing with a Decision Review Officer to discuss these issues.  It does not appear that hearing was held, and the issues must be remanded so that the Veteran can be afforded this hearing.  38 C.F.R. §§ 3.103 (2016).
 
Additionally, a VA opinion for shin splints and pes planus was obtained in February 2016.  The examiner wrote that there was "inadequate documentation to establish a diagnosis of shin splints in the military and no care for this proposed diagnosis post military."  The examiner also wrote that the Veteran's clinical examination did not show progressive pes planus, and there were no complaints related to the feet until 2013.  The examiner therefore found that shin splints were not aggravated by service and pes planus was less likely than not aggravated by service.  The Board finds this medical opinion to be inadequate, as it failed to acknowledge the Veteran's September 2011 physical medicine rehabilitation consultation, where he reported having shin splints over the last few months, with pain that increased as the day progressed, or his lay statements regarding having increasingly progressive foot and shin pain since service.  The opinion also does not quite apply the correct standard for the question of aggravation; although the examiner appears to be indicating that pes planus did not undergo any worsening during service, the Board requests that this opinion be more clearly presented by the future examiner.
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule a hearing before a VA Decision Review Officer at the RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  A copy of the hearing transcript should also be associated with the claims file.
 
2. Request all relevant VA treatment records since April 2017.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3. Thereafter, schedule the Veteran for an appropriate VA orthopedic examination with a qualified examiner to address the nature and etiology of any diagnosed right shoulder disorder, shin splints, and bilateral foot disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.
 
Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following: 
 
a) Identify any right shoulder diagnoses.  For each diagnosed disorder, the examiner must opine whether i) it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during or is otherwise related to the Veteran's military service; ii) that it was caused or aggravated (permanently worsened beyond the natural progression) by a cold injury in service, and iii) is caused or permanently aggravated by his service-connected residuals of a lumbar injury with bulging disc and thoracic strain with hypertrophic spurring.  
 
The examiner must specifically address the impact of the August 1992 in-service automobile accident, the Veteran's lay statements alleging that he strained his shoulder lifting heavy loads in service, and the statements of the appellant and his wife that the claimant has had symptoms of pain and stiffness in the right shoulder since 1992.
 
b) Discuss whether the Veteran has a current diagnosis of shin splints.  Then opine on whether it is at least as likely as not that the disorder had its onset during or is otherwise related to the Veteran's military service.
 
The examiner should specifically discuss the Veteran's March 1992 in-service treatment for possible shin splints, as well as his continuing complaints of shin pain and September 2011 treatment for shin splints.  
 
c) What are the Veteran's current diagnoses for any foot disorder?  Does the appellant suffer from pes planus?  For each diagnosed foot disorder, opine whether it is at least as likely as not i) that any such disorder had its onset during or is otherwise related to the Veteran's military service; and ii) for the condition of pes planus, noted on his January 1990 entrance examination, was there an increase in disability during the Veteran's service?  Was any increase in pes planus clearly and unmistakable due to the natural progress of the disease?
 
If the examiner concludes that any opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered, he/she must provide the basis for the conclusion.
 
4. Schedule the Veteran for an appropriate VA examination with a neurologist to address the nature and etiology of any diagnosed cold injury residuals.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted, to include nerve conduction studies, if appropriate.  A complete rationale for any opinions expressed must be provided.
 
Based on examination findings, medical principles, and historical records, including available service treatment records, and a thorough examination of the Veteran, the neurologist must identify any symptoms associated with cold injury residuals in the hands and feet.
 
The neurologist must discuss all of the Veteran's claimed symptoms, including cold sensitivity, pain, discoloration of the fingernails, numbness, and locally impaired sensation, and state whether they are at least as likely as not (i.e., there is a 50 percent or greater probability) caused or related to the Veteran's documented January 1992 cold injury.  The neurologist must specifically address the Veteran's lay statements regarding continuity of symptoms since service and a December 2011 VA diagnosis of "frostbite like trauma" to the hands and feet.
 
If any of the Veteran's claimed symptoms are found to be less likely than not related to cold injury, the examining neurologist must offer an opinion as to the likely etiology for these symptoms, to include consideration of whether such symptoms are as likely as not secondary to residuals of a lumbar injury with bulging disc and thoracic strain with hypertrophic spurring, including consideration of any neuropathy or radiculopathy.
 
If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether any residuals of a cold injury to the hands and/or feet are related to service he/she must provide the basis for the conclusion.
 
5. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
6. Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




